ele te [TT OES TY SOLg Ln Pad Goce maagayet TET
Case 1:19-cr-00254-ALC Document 22-1 Filed 06/06/19 Page 1 of 1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

Plaintiff,
19 er 00254 (ALC)
-against-
AFFIDAVIT
REGINALD FOLWER
Defendant.

 

I, Mare M. Johnson, solemnly swear or affirm that I am in good standing of the bar of the State
of Missouri and there are no pending disciplinary proceedings against me in any state or federal
court. I have never been convicted of a felony. [ have never been censured, suspended, disbarred

or denied admission or readmission by any court.

120 S. Central Ave., Ste. 130, Clayton, MO 63105

(Sighature)\_, \ (Business Address)
Make Joyunrser

MARC M. JOHNSON (printed)

 

 

State of Missouri Bar: 58065 St. Louis, Missouri 63105

(State & Bar Number) (City, State, Zip)
mjohnson@rsflawfirm,com 314-862-4332
(email) (Business Telephone Number)

STATE OF MISSOURI

)
' )
county or St. LOUIS )

     
  
  

JENNIFER JONES
Natary Public - Notary Seal
Jefferson County - State of Missouri
Commission Number 14623146
My Commission Expires Jul 17, 2022
ie

My Commission Expires: Ju Ly (1 . } 022

 
